Citation Nr: 1759055	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-34 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for the service-connected low back degenerative joint disease of the thoracic and lumbosacral spine (low back disability).

2.  Entitlement to an increased disability rating in excess of 30 percent for service-connected degenerative joint disease of the right knee with limited motion (right knee disability).

3.  Entitlement to an increased disability rating in excess of 30 percent for service-connected degenerative joint disease of the left knee with limited motion (left knee disability).

4.  Entitlement to an increased disability rating in excess of 30 percent for service-connected degenerative joint disease of the right hip with limited motion (right hip disability).

5.  Entitlement to an increased disability rating in excess of 30 percent for service-connected degenerative joint disease of the left hip with limited motion (left hip disability).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in U.S. Army from January 1968 to December 1969, and from November 1977 to July 1994.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

During the course of the appeal, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The Court specified that VA examination reports should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Because there is evidence that the lumbar spine disability, the left and right hip disabilities, and the left and right knee disabilities are manifested by painful motion, and it is unclear if examinations performed in connection with the appeals testef for pain on both active and passive motion and/or in weight-bearing and non-weight-bearing positions, the Board finds that a remand for further VA examination would be helpful.  Because the appeals are already being remanded for further VA examination, updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the appropriate VA examinations to help assess the current nature and severity of the low back, hip, and knee disabilities.  

The examiner should test the range of motion of the low back, hip, and knee disabilities for pain in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, incoordination, on repeated use, or during flare-ups in terms of the degree of additional range of motion loss.  

2.  Obtain any records pertaining to the Veteran's treatment from October 2013 to the present at the Jesse Brown VA Medical Center in Chicago, Illinois, and associate them with the record.  

Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

3.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remain denied, provide the Veteran and the attorney with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




